DETAILED ACTION
1.	This communication is in response to application 16456076 filed on 6/28/2019. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest wherein the transitive closure data structure comprises a set of entries corresponding to a set of paths in a graph of the vector space, the set of paths comprising all possible paths in the graph between a first feature in the pair and a second feature in the pair; reducing/reduce the transitive closure data structure by removing from the transitive closure data structure a subset of the set of entries such that only a single entry corresponding to a single path remains in the transitive closure data structure; forming/form a feature cross from a cluster of features remaining in a reduced ontology graph resulting from the reducing the transitive closure data structure; and configuring/configure a layer in a neural network to represent the feature cross, wherein the configured layer in the neural network causes the neural network to produce a prediction that is within a defined accuracy relative to the dataset.






Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 15, 2022